 

Exhibit 10.1

 

COMMON STOCK PURCHASE AGREEMENT

 

This Common Stock Purchase Agreement (the “Agreement”), dated as of October 26,
2020 (the “Execution Date”), is entered into by and between NuZee, Inc., a
Nevada corporation (the “Company”), and Triton Funds LP, a Delaware limited
partnership (the “Investor”).

 

RECITALS

 

WHEREAS, upon the terms and subject to the conditions contained herein, the
Investor agrees to purchase, and the Company agrees to sell, One Million Dollars
($1,000,000) of the Company’s common stock, par value $0.00001 per share (the
“Common Stock”), which shares of Common Stock issued pursuant to this Agreement
shall be registered under the Securities Act of 1933, as amended (the “1933
Act”), pursuant to the effective Registration Statement (as defined below) and
the applicable prospectus supplement.

 

NOW THEREFORE, in consideration of the foregoing recital, which shall be
considered an integral part of this Agreement, the covenants and agreements set
forth hereafter, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and the Investor hereby
agree as follows:

 

AGREEMENT

 

SECTION I

DEFINITIONS

 

For all purposes of and under this Agreement, the following terms shall have the
respective meanings below, and such meanings shall be equally applicable to the
singular and plural forms of such defined terms.

 

“1934 Act” shall mean the Securities Exchange Act of 1934, as amended, or any
similar federal statute, and the rules and regulations of the SEC thereunder,
all as the same will then be in effect.

 

“Administrative Fee” shall mean $10,000 payable by the Company to the Investor
at the Closing.

 

“Affiliate” shall mean any person that, directly or indirectly through one or
more intermediaries, controls or is controlled by or is under common control
with any other person, as such terms are used in and construed under Rule 405
under the 1933 Act.

 

“Business Day” shall mean any day on which the Principal Market for the
Purchased Shares is open for trading from the hours of 9:30 a.m. until 4:00 p.m.
Eastern time.

 

“Closing” shall mean the closing of the purchase and sale of the Purchased
Shares pursuant to Section II.

 

“Closing Date” shall mean the date that is no later than two (2) Business Days
after the Purchase Notice Date.

 

“Commitment Period” shall mean the period beginning on the Business Day
immediately following the Execution Date and ending on the expiration of this
Agreement.

 

“Investment Amount” shall mean the total dollar amount of Common Stock to be
sold by the Company at the Closing, not to exceed One Million Dollars
($1,000,000).

 

“Per Share Purchase Price” shall mean 90% of the lowest closing price of the
Common Stock as reported by the Principal Market during the five (5) Business
Days prior to the Closing Date.

 

“Principal Market” shall mean the New York Stock Exchange, the NYSE American,
the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global Select
Market or the OTC Markets, which is, at the time, the market on which the Common
Stock is then listed.

 



 

 

 

“Purchase Notice” shall mean the written notice sent to the Investor by the
Company, which Purchase Notice shall state that the Company intends to sell the
Purchased Shares to the Investor pursuant to the terms of this Agreement.

 

“Purchased Shares” shall mean shares of Common Stock issued to the Investor at
the Closing pursuant to the terms of this Agreement, in a number equal to the
Investment Amount divided by the Per Share Purchase Price.

 

“Registration Statement” means the Registration Statement on Form S-3 (File No.
333- 248531) declared effective by the SEC on October 2, 2020, and registering,
among other securities, the Purchased Shares issuable hereunder pursuant to the
applicable prospectus supplement to be filed with the SEC.

 

“SEC” shall mean the U.S. Securities and Exchange Commission.

 

“Subsidiary” shall mean any direct or indirect subsidiary.

 

SECTION II

PURCHASE AND SALE OF COMMON STOCK

 

2.1 PURCHASE AND SALE OF PURCHASED SHARES. On the Closing Date, subject to the
terms and conditions set forth herein, the Company shall sell to the Investor,
and the Investor shall purchase from the Company, that number of Purchased
Shares equal to the Investment Amount divided by the Per Share Purchase Price.

 

2.2 DELIVERY OF PURCHASE NOTICE. Subject to the terms and conditions herein, the
Company may deliver the Purchase Notice to the Investor during the Commitment
Period, which Purchase Notice shall be in the form attached hereto as Exhibit A.

 

2.3 CONDITIONS TO OBLIGATIONS. Notwithstanding anything to the contrary in this
Agreement, the Investor shall not be obligated to purchase any Purchased Shares
at the Closing unless each of the following conditions are satisfied:

 

(i)the representations and warranties of the Company contained herein shall
remain accurate in all material respects on the Closing Date (unless as of a
specific date herein in which case they shall be accurate as of such date);

 

(ii)the Registration Statement shall remain effective and available for the
offer and sale of the Purchased Shares at all times until the Closing;

 

(iii)at the Closing, the Common Stock shall have been listed or quoted for
trading on the Principal Market and shall not have been suspended from trading,
at any time, after the Execution Date and the Company shall not have been
notified of any pending or threatened proceeding or other action to suspend the
trading of the Common Stock;

 

(iv)no injunction shall have been issued and remain in force, or action
commenced by a governmental authority which has not been stayed or abandoned,
prohibiting the purchase or the issuance of the Purchased Shares; and

 

(v)the issuance of the Purchased Shares will not violate any requirements of the
Principal Market.

 

If any of the events described in clauses (i) through (iv) above occurs prior to
the Closing, then the Investor shall have no obligation to purchase the
Purchased Shares set forth in the Purchase Notice.

 

Notwithstanding anything to the contrary in this Agreement, the Company shall
not be obligated to sell any Purchased Shares to the Investor at the Closing
unless the representations and warranties of the Investor contained herein shall
remain accurate in all material respects on the Closing Date (unless as of a
specific date herein in which case they shall be accurate as of such date).

 

2

 

 

2.4 MECHANICS OF PURCHASE OF PURCHASED SHARES BY INVESTOR. The Closing Date and
Closing of the purchase of the Purchased Shares set forth in the Purchase Notice
shall occur no later than two (2) Business Days following the first receipt by
Investor’s custodian of the Purchased Shares (the “Purchase Notice Date”); it
being understood that Investor shall deliver the Purchase Notice to Investor’s
custodian on the Purchase Notice Date. At the Closing, the Investor shall
deliver the Investment Amount (less the Administrative Fee) in U.S. dollars by
wire transfer of immediately available funds to an account designated by the
Company set forth in the Purchase Notice. In addition, on or prior to the
Closing, each of the Company and Investor shall deliver to each other all
documents, instruments and writings required to be delivered or reasonably
requested by either of them pursuant to this Agreement in order to implement and
effect the transactions contemplated herein.

 

2.5 LIMITATION ON AMOUNT OF OWNERSHIP. Notwithstanding anything to the contrary
in this Agreement, in no event shall the Investor be entitled to purchase that
number of Purchased Shares, which when added to the sum of the number of shares
of Common Stock beneficially owned (as such term is defined under Rule 13d-3
promulgated pursuant to the 1934 Act), by the Investor, would exceed 4.99% of
the aggregate number of shares of Common Stock outstanding on the Purchase
Notice Date, as determined in accordance with Rule 13d-1(j) of promulgated
pursuant to 1934 Act.

 

SECTION III

INVESTOR’S REPRESENTATIONS, WARRANTIES AND COVENANTS

 

By executing this Agreement, the Investor represents, warrants and agrees that:

 

3.1 ORGANIZATION AND QUALIFICATION. The Investor is an entity duly organized,
validly existing and in good standing under the laws of the state of Delaware,
with the requisite power and authority to enter into and to consummate the
transactions contemplated by this Agreement.

 

3.2 POWER AND AUTHORITY. The execution, delivery and performance by the Investor
of this Agreement and the consummation of the transactions contemplated hereby
are within the powers of the Investor and have been duly authorized by all
necessary action on the part of the Investor. This Agreement has been duly and
validly executed and delivered by the Investor and constitutes a legal, valid
and binding agreement of the Investor, enforceable against the Investor in
accordance with the terms hereof, subject to applicable bankruptcy, insolvency
and similar laws affecting creditors’ rights generally.

 

3.3 EFFECTIVE REGISTRATION STATEMENT. The Purchased Shares are being offered
pursuant to the Registration Statement and the applicable prospectus supplement
to be filed with the SEC in connection herewith, and the Investor is solely
relying on the Registration Statement and all periodic and current reports filed
by the Company under the 1934 Act prior to the date of this Agreement (the “SEC
Filings”) in determining whether to purchase the Purchased Shares.

 

3.4 REVIEW OF SEC FILINGS. Investor has had full opportunity to read and review
the Registration Statement, the documents incorporated therein by reference, and
consult with an attorney regarding such Registration Statement.

 

3.5 ACCURACY OF REPRESENTATIONS. The information provided herein and these
representations, warranties and agreements are accurate and complete, and shall
remain so until the Investor notifies the Company otherwise.

 

3.6 NO SHORT SALES. Neither the Investor nor any of its Affiliates has (i)
engaged in any short sale or similar transactions with respect to the Common
Stock, or (ii) taken, directly or indirectly, any action designed to, or that
would constitute or that might reasonably be expected to, cause or result in,
under the 1934 Act or otherwise, manipulation of the price of the Common Stock
in order to facilitate the transactions contemplated by this Agreement, and the
Investor and its Affiliates shall not engage in any of such foregoing
transactions following the Execution Date until the Closing. The Investor is not
aware of any such action taken or to be taken by any person.

 

3.7 OWNERSHIP OF COMMON STOCK. As of the date of this Agreement, the Investor
(together with any of its Affiliates) beneficially owns (as defined under Rule
13d-3 promulgated pursuant to the 1934 Act) no more than 1,000 shares of Common
Stock, and does not own any options, warrants or other rights to acquire or
dispose of equity or voting securities of the Company or any other securities
convertible into equity securities of the Company.

 

3

 

 

3.8 FINANCING. At the Closing, the Investor will have sufficient cash of
immediately available U.S. Dollars to enable it to make payment of the
Investment Amount.

 

SECTION IV

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

Except as disclosed on the Company’s SEC Filings, the Company represents and
warrants to the Investor that:

 

4.1 ORGANIZATION AND QUALIFICATION. The Company is a corporation duly organized
and validly existing in good standing under the laws of the State of Nevada and
has the requisite corporate power and authorization to own its properties and to
carry on its business as now being conducted. The Company is duly qualified to
do business and is in good standing in every jurisdiction in which its ownership
of property or the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not have or reasonably be expected to
result in a Material Adverse Effect. As used in this Agreement, “Material
Adverse Effect” means a change, event, circumstance, effect or state of facts
that has had a material adverse effect on the business, assets, operations,
results of operations, financial condition or prospects of the Company and its
Subsidiaries, if any, taken as a whole, or on the authority or ability of the
Company to perform its obligations and transactions contemplated under this
Agreement.

 

4.2 AUTHORIZATION.

 

(i)The Company has the requisite corporate power and authority to enter into
this Agreement and to issue the Purchased Shares in accordance with the terms
hereof.

 

(ii)The execution and delivery of this Agreement by the Company and the
consummation by it of the transactions contemplated hereby, including without
limitation the issuance of the Purchased Shares pursuant to this Agreement, have
been duly and validly authorized by the Company’s Board of Directors and no
further consent or authorization is required by the Company, its Board of
Directors, or its shareholders.

 

4.3 ENFORCEABILITY.

 

(i)This Agreement has been duly and validly executed and delivered by the
Company.

 

(ii)This Agreement constitutes the valid and binding obligations of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of creditors’ rights and
remedies.

 

4.4 ISSUANCE OF SHARES. The Company has reserved for issuance pursuant to this
Agreement the amount of Purchased Shares included in the base prospectus forming
part of the Registration Statement , which have been duly authorized and
reserved (subject to adjustment pursuant to the Company’s covenant set forth in
Section 5.5 below) pursuant to this Agreement. Upon issuance in accordance with
this Agreement, the Purchased Shares will be validly issued, fully paid for and
non-assessable and free from all taxes, liens and charges with respect to the
issuance thereof (other than any taxes, liens or charges arising from an act or
omission of the Investor).

 

4.5 INSURANCE. The Company and the Subsidiaries carry, or are covered by,
insurance in such amounts and covering such risks as the Company and the
Subsidiaries reasonably believe are adequate for the conduct of their business.

 

4

 

 

SECTION V

COVENANTS OF THE COMPANY

 

5.1 COMMERCIALLY REASONABLE EFFORTS. The Company shall use commercially
reasonable efforts to satisfy the covenants of the Company under this Section V.

 

5.2 REPORTING STATUS. From the Execution Date until this Agreement terminates
pursuant to Section VI, the Company shall file all reports required to be filed
with the SEC pursuant to the 1934 Act, and the Company shall not terminate its
status, or take any action or fail to take any action, which would terminate its
status as a reporting company under the 1934 Act.

 

5.3 USE OF PROCEEDS. The Company will use the proceeds from the sale of the
Purchased Shares for general corporate and working capital purposes or
acquisitions of assets, businesses or operations or for other purposes that the
Board of Directors, in good faith, deem to be in the best interest of the
Company and its stockholders.

 

5.4 FINANCIAL INFORMATION. During the Commitment Period, the Company agrees to
make available to the Investor via EDGAR or other electronic means the following
documents and information on the forms set forth: (i) its Annual Reports on Form
10-K, its Quarterly Reports on Form 10-Q, any Current Reports on Form 8-K and
any Registration Statements or amendments filed pursuant to the 1933 Act; (ii)
copies of any notices and other information made available or given to the
shareholders of the Company generally, contemporaneously with the making
available or giving thereof to the shareholders; and (iii) within two (2)
calendar days of filing or delivery thereof, copies of all documents filed with,
and all correspondence sent to, the Principal Market, any securities exchange or
market, or the Financial Industry Regulatory Association, unless such
information is material nonpublic information.

 

5.5 INTENTIONALLY OMITTED.

 

5.6 LISTING. The Company shall maintain the listing of all of the Purchased
Shares on the Principal Market (subject to official notice of issuance) for at
least one (1) year from the date of this Agreement. Neither the Company nor any
of its Subsidiaries shall take any action for at least one (1) year from the
date of this Agreement which would be reasonably expected to result in the
delisting or suspension of the Common Stock on the Principal Market (excluding
suspensions of not more than one (1) Business Day resulting from business
announcements by the Company). During the Commitment Period, the Company shall
promptly provide to the Investor copies of any notices it receives from the
Principal Market regarding the continued eligibility of the Common Stock for
listing on such Principal Market. The Company shall pay all fees and expenses in
connection with satisfying its obligations under this Section 5.6.

 

5.7 CORPORATE EXISTENCE. During the Commitment Period, the Company shall
preserve and continue the corporate existence of the Company.

 

5.8 NOTICE OF CERTAIN EVENTS AFFECTING REGISTRATION. During the Commitment
Period, the Company shall promptly notify the Investor upon the occurrence of
any of the following events in respect of a Registration Statement or related
prospectus in respect of an offering of the Purchased Shares: (i) receipt of any
request for additional information by the SEC or any other federal or state
governmental authority during the period of effectiveness of the Registration
Statement for amendments or supplements to the Registration Statement or related
prospectus; (ii) the issuance by the SEC or any other federal or state
governmental authority of any stop order suspending the effectiveness of any
Registration Statement or the initiation of any proceedings for that purpose;
(iii) receipt of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Purchased Shares for
sale in any jurisdiction or the initiation or notice of any proceeding for such
purpose; (iv) the happening of any event that makes any statement made in such
Registration Statement or related prospectus or any document incorporated or
deemed to be incorporated therein by reference untrue in any material respect or
that requires the making of any changes in the Registration Statement, related
prospectus or documents so that, in the case of a Registration Statement, it
will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading, and that in the case of the related prospectus, it will
not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; and (v) the Company’s reasonable determination that a post-effective
amendment or supplement to the Registration Statement would be appropriate, and
the Company shall promptly make available to Investor any such supplement or
amendment to the related prospectus.

 

5

 

 

5.9 TRANSFER AGENT. The Company shall deliver instructions to its transfer agent
to issue Purchased Shares to the Investor that are issued to the Investor
pursuant to this Agreement.

 

SECTION VI

EXPIRATION

 

This Agreement shall expire either upon the earlier to occur of:

 

6.1 that date when the Investor has purchased an aggregate of One Million
Dollars ($1,000,000) in Purchased Shares pursuant to this Agreement; or

 

6.2 November 2, 2020.

 

Any and all amounts, if any, due under this Agreement shall be immediately
payable and due at the Closing pursuant to the terms of Section II.

 

SECTION VII

INDEMNIFICATION

 

In consideration of the parties mutual obligations set forth in this Agreement,
each party to this Agreement (the “Indemnitor”) shall defend, protect, indemnify
and hold harmless the other party hereto and all of such other party’s officers,
directors, along with each person or entity, if any, who controls such other
party within the meaning of Section 15 of the 1933 Act or Section 20 of the 1934
Act (collectively, the “Indemnitees”) from and against any and all actions,
causes of action, suits, claims, losses, costs, penalties, fees, liabilities and
damages, and reasonable expenses in connection therewith (irrespective of
whether any such Indemnitee is a party to the action for which indemnification
hereunder is sought), and including reasonable attorneys’ fees and disbursements
as such fees and disbursements are reasonably incurred by such Indemnitee in
connection with investigating, defending, settling, compromising or paying such
claims, losses, costs, penalties, fees, liabilities, damages, expense or action
(the “Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (I) any misrepresentation or breach of any
representation or warranty made by the Indemnitor or any other certificate,
instrument or document contemplated hereby or thereby; (II) any breach of any
covenant, agreement or obligation of the Indemnitor contained in this Agreement
or any other certificate, instrument or document contemplated hereby or thereby;
or (III) any cause of action, suit or claim brought or made against such
Indemnitee by a third party and arising out of or resulting from the execution,
delivery, performance or enforcement of this Agreement or any other certificate,
instrument or document contemplated hereby or thereby; provided, however, that
the Indemnitor will not be liable in any such case to the extent that any such
loss, claim, damage, liability or expense arises out of or is based upon (i) the
failure of such Indemnitee or Indemnitees to comply with the covenants and
agreements contained in this Agreement, or (ii) the inaccuracy of any
representations made by such Indemnitee or Indemnitees herein. To the extent
that the foregoing undertaking by the Indemnitor may be unenforceable for any
reason, the Indemnitor shall make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities which is permissible under
applicable law. The indemnity provisions contained herein shall be in addition
to any cause of action or similar rights Indemnitor may have, and any
liabilities the Indemnitor or the Indemnitees may be subject to.

 

6

 

 

SECTION VIII

MISCELLANEOUS

 

8.1 LAW GOVERNING THIS AGREEMENT. This Agreement shall be governed by and
construed in accordance with the laws of the State of Nevada without regard to
principles of choice or conflicts of laws (whether of the State of Nevada or any
other jurisdiction) that would cause the application of laws of any
jurisdictions other than those of the State of Nevada. Any action brought by
either party against the other concerning the transactions contemplated by this
Agreement shall be brought only in the state or federal courts located within
the State of Nevada. The parties to this Agreement agree that process may be
served upon them in any manner authorized by the laws of the State of Nevada for
such persons. The parties to this Agreement hereby irrevocably waive any
objection to jurisdiction and venue of any action instituted hereunder and shall
not assert any defense based on lack of jurisdiction or venue or based upon
forum non conveniens. The parties executing this Agreement and other agreements
referred to herein or delivered in connection herewith on behalf of the Company
agree to submit to the in personam jurisdiction of such courts and hereby
irrevocably waive trial by jury. The prevailing party shall be entitled to
recover from the other party its reasonable attorney’s fees and costs. In the
event that any provision of this Agreement or any other agreement delivered in
connection herewith is invalid or unenforceable under any applicable statute or
rule of law, then such provision shall be deemed inoperative to the extent that
it may conflict therewith and shall be deemed modified to conform with such
statute or rule of law. Any such provision which may prove invalid or
unenforceable under any law shall not affect the validity or enforceability of
any other provision of any agreement. Each party hereto hereby irrevocably
waives personal service of process and consents to process being served in any
suit, action or proceeding in connection with this Agreement by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any other manner permitted by
law.

 

8.2 LEGAL FEES; AND MISCELLANEOUS FEES. Except as otherwise set forth in this
Agreement, including the Administrative Fee, each party shall pay the fees and
expenses of its advisers, counsel, the accountants and other experts, if any,
and all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement. Any
attorneys’ fees and expenses incurred by either the Company or the Investor in
connection with the preparation, negotiation, execution and delivery of any
amendments to this Agreement or relating to the enforcement of the rights of any
party, after the occurrence of any breach of the terms of this Agreement by
another party or any default by another party in respect of the transactions
contemplated hereunder, shall be paid on demand by the party which breached this
Agreement and/or defaulted, as the case may be. The Company shall pay all stamp
and other taxes and duties levied in connection with the issuance of any
Purchased Shares.

 

8.3 SURVIVAL. The representations and warranties of the Company and the Investor
contained in this Agreement shall survive, as of their respective dates, the
Commitment Period and the expiration of this Agreement.

 

8.4 ENTIRE AGREEMENT. This Agreement constitutes the full and entire
understanding and agreement between the parties with respect to the subject
matter hereof and supersedes all prior agreements and understandings, oral or
written, with respect to such matters.

 

8.5 NOTICES. All notices, requests, consents and other communications hereunder
shall be in writing, shall be sent or mailed by first-class registered or
certified airmail, or nationally recognized overnight express courier, postage
prepaid, and shall be deemed given when so received in the case of mail or
courier, and addressed as follows:

 

Notices for the Company:

 

NuZee, Inc.

1401 Capital Avenue, Suite B

Plano, Texas 75074

Attention: Masateru Higashida, Chief Executive Officer

Email: masa@coffeeblenders.com

 

with a copy (which shall not constitute notice) to:

Polsinelli PC

2049 Century Park East, Suite 2900

Los Angeles, California 90067

Attention: Alan A. Lanis, Jr.

Email: jrlanis@polsinelli.com

 

7

 

 

Notices for the Investor:

Triton Funds LP

8910 University Center Lane, 4th Floor

San Diego, CA 92122

Attention: Ashkan Mapar, Prinicpal

Email: tritonfundsllc@gmail.com

 

with a copy (which shall not constitute notice) to:

Indeglia PC

13274 Fiji Way, Suite 250

Marina del Rey, CA 90292

Attention: Marc Indeglia

Email: marc@indegliapc.com

 

Any party may give any notice, request, demand, claim or other communication
hereunder using any other means (including personal delivery, expedited courier,
messenger service, telecopy, telex, ordinary mail or electronic mail), but no
such notice, request, demand, claim or other communication shall be deemed to
have been duly given unless and until it actually is received by the party for
whom it is intended.

 

8.6 AMENDMENTS; WAIVERS. No provision of this Agreement may be waived or amended
except in a written instrument signed, in the case of an amendment, by each of
the parties hereto, or in the case of a waiver, by the party against whom the
waiver is to be effective. No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.

 

8.7 CONSTRUCTION. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. The parties
acknowledge and agree that: (i) each party and its counsel have reviewed the
terms and provisions of this Agreement and have contributed to its drafting; and
(ii) the normal rule of construction, to the effect that any ambiguities are
resolved against the drafting party, shall not be employed in the interpretation
of this Agreement.

 

8.8 SUCCESSORS AND ASSIGNS. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investor, and the Investor may not
assign this Agreement or any rights or obligations hereunder without the prior
written consent of the Company.

 

8.9 NO THIRD-PARTY BENEFICIARIES. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

 

8.10 COUNTERPARTS. This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or email attachment, such signature shall create a valid
and binding obligation of the party executing (or on whose behalf such signature
is executed) with the same force and effect as if such facsimile or
email-attached signature page were an original thereof.

 

8.11 DISCLOSURE OF MATERIAL NON-PUBLIC INFORMATION. The Company shall use
commercially reasonable efforts to refrain from intentionally disclosing to the
Investor material non-public information regarding the Company.

 

8.12 PUBLICITY AND SEC DISCLOSURES. Other than as required by law (in which case
no prior consent shall be required), the Company and the Investor shall not
issue any such press release or otherwise make any such public statement or
filing in connection with the transactions contemplated by this Agreement
without the prior consent of the other party, which consent shall not be
unreasonably withheld, conditioned or delayed, except if such disclosure is
required by applicable law (including the rules of any applicable stock
exchange), in which case the disclosing party shall provide the other party with
prior notice of such public statement or filing.

 

[Signatures Follow]

 

8

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Common Stock Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

TRITON FUNDS LP       By: /s/ Ashkan Mapar   Name: Ashkan Mapar   Title:
Principal       NuZee, Inc.       By: /s/ Shanoop Kothari   Name: Shanoop
Kothari   Title: Vice President, Chief Financial Officer and Chief Operating
Officer  

 



Signature Page to Common Stock Purchase Agreement

 

 

EXHIBIT A

 

PURCHASE NOTICE

 

Date: _____, 2020

 

TRITON FUNDS LP,

 

This is to inform you that as of today NuZee, Inc. (the “Company”) hereby elects
to exercise its right pursuant to the Common Stock Purchase Agreement (the
“Agreement”) dated October 26, 2020, and entered into between the Company and
you, to require you to purchase _____ Purchased Shares for an Investment Amount
up to One Million Dollars ($1,000,000).

 

The Company’s wire instructions are as follows:

 

[Insert Wire Instructions]

 

The Per Share Purchase Price shall be calculated in accordance with the terms
and conditions of the Agreement. All capitalized terms used but not defined
herein shall have the meanings given to such terms in the Agreement.

 

Regards,

 

NuZee, Inc.       By:                      Name:     Title:    

 



Exhibit A

 